Case: 08-51180     Document: 00511053505          Page: 1    Date Filed: 03/16/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                           March 16, 2010

                                       No. 08-51180                    Charles R. Fulbruge III
                                                                               Clerk

UNITED STATES OF AMERICA

                                                   Plaintiff-Appellee
v.

TRAVIS WILLIAM COLBY

                                                   Defendant-Appellant




                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 1:07-CR-72-ALL


Before GARWOOD, WIENER, and BENAVIDES, Circuit Judges.
PER CURIAM:*
        Defendant-Appellant Travis William Colby appeals his conviction for
conspiracy to manufacture marijuana in violation of 18 U.S.C. §846.                       The
gravamen of Colby’s appeal is the denial of his pre-trial motion to suppress the
evidence produced by search warrants of two residential properties, only one of
which was his abode at the time. We affirm.
        The two Colby properties searched by law enforcement personnel were
located at 7701 Peaceful Hill Lane and 9103 Collingwood Drive, respectively, in

        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 08-51180    Document: 00511053505       Page: 2   Date Filed: 03/16/2010

                                   No. 08-51180

Austin, Texas. (Colby also sought to suppress evidence obtained in the search
of 5705 Thames Drive, which was his residence at the time of the investigation
in 2006, and the search of a U-Haul truck found outside one of the properties,
but he has limited this appeal to evidence seized in the searches of Peaceful Hill
Lane and Collingwood Drive.)
      We have now heard oral argument from able counsel for Colby and the
government, have reviewed their briefs and the law presented therein, and have
examined the record on appeal. From our extensive consideration of these
materials, we are satisfied that the district court properly denied suppression of
the evidence from both locations. The well-known “good faith” exception for
deficiencies in the warrant on which the search of the Collingwood Drive
property was based justifies the district court’s denial of suppression of the
evidence obtained there. This would pertain even if we were to determine that
Colby had a reasonable expectation of privacy in the energy-consumption data
for that residence, which data were among the supporting facts considered in
the issuance of the warrant.
      As for the Peaceful Hill Lane property, the discrete facts of Colby’s
relationship to the residences located therein and to the tenants of that property
demonstrate beyond cavil that Colby had no standing to challenge the search of
this property or the admission of the evidence seized in that search, despite his
ownership of the property as a non-occupant investor. As suppression of the
seized evidence was properly denied, Colby’s conviction and sentence based on
his conditional plea of guilty are, in all respects,
AFFIRMED.




                                         2